 In the Matter of TOKHEIM OIL TANK & PUMP Co.andUNITEDELECTRICAL RADIO & MACHINE WORKERS, OF AMERICA, LOCAL903-TOKHEIM UNIT, AFFILIATED WITH THE CIOCase No. R-1811SUPPLEMENTAL DECISIONANDDIRECTIONAugust 10, 1940On May 15, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.' ' Pursuant to the Direction of Election, an elec-tion by secret ballot was conducted on June 14, 1940, under the direc-tion and supervision of the Regional Director for the Eleventh Region(Indianapolis, Indiana).On July 3, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report.As to the balloting and its results, the Regional Director reported asfollows.Total number of employees alleged eligible to vote-----------351Total number voted_____________________________________339Total number of valid votes cast__________________________325Total number of votes for the United Electrical Radio &MachineWorkers of America, Local 903-Tokheim unit,affiliated with the CIO_________________________________ 152Total number of votes for the Tokheim Employees'Association,Inc. -------------------------------------------------163Total number of votes for neither organization --------------10Total number of blank ballots -----------------------------1Total number of void ballots______________________________0Total number of challenged ballots------------------------13The Regional Director recommended in his Report that the chal-lenges to seven of the ballots, including the ballot of William C. Aker,be overruled, and that the challenges to six of the ballots be sustained.123 N. L R B. 79826 N. L. R. B., No. 43.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 15, 1940, the United Electrical Radio & Machine Workers ofAmerica, Local 903-Tokheim Unit, herein called the United, filed ob-jections to the conduct of the ballot and to the Election Report. Itcontended that during the balloting a Board agent left the voting placewithout leaving any other agent of the Board present. It protestedthe counting of a ballot which was discovered wedged in the ballotbox 2 days after the election, and objected to the recommendationand the ruling of the Regional Director that the challenge to theballot of William C. Aker be overruled.On July 24, 1940, the Regional Director issued a Report on Objec-tions to the Conduct of Secret Ballot and Election Report, copies ofwhich were duly served upon the parties. In respect to the allegationthat a Board agent left the poll during the election, the RegionalDirector reported that a Board agent did so to investigate a routinecomplaint but that he took all of the unmarked ballots with him.The Regional Director further recommended that the ballot discovered2 days after the election not be counted on the ground that the ballot-ing should have been declared closed the day of the election. Inrespect to the objection to the ruling on the challenged ballot ofWilliam C. Aker, the Regional Director's recommendation and rulingremain as set forth in the Election Report.respectively, Tokheim Oil Tank & Pump Co., herein called the Com-pany, and Tokheim Employees' Association, Inc., herein called theAssociation, filed exceptions to the Regional Director's ruling on theballot discovered after the close of the poll.We overrule the Regional Director's findings and recommendationscontained in the Report on Objections in regard to the ballot dis-covered 2 days after the election.On June 19, 1940, shortly after thediscovery of the ballot wedged in the ballot box, all the parties signed astipulation to the effect that the ballot was valid and that the certifi-cation should be amended to provide for the addition of the saidballot.We approve the Regional Director's findings and recom-mendations to the objection that a Board agent left the poll duringthe election for the reasons indicated by the Regional Director.Wealso find and conclude, for the reasons indicated by the RegionalDirector, that seven of the voters challenged at the election wereeligible to vote.Accordingly, we hereby overrule the Objections, and each of them,made by the United to the conduct of the ballot and to the ElectionReport.We hereby sustain the exceptions of the Company and theAssociation to the ruling of the Regional Director on Objections to theConduct of Secret Ballot and Election Report.Since the results of theelection may be affected by the counting of the seven challenged ballotsdeclared valid, we shall direct that they be counted. TOKHEIM OIL TANK & PUMP CO.475DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is' herebyDIRECTED that, as part of the investigation directed by the Board toascertain representatives for the purposes of collective bargaining withTokheim Oil Tank & Pump Co., Fort Wayne, Indiana, the RegionalDirector for the Eleventh Region (Indianapolis, Indiana) shall, pur-suant to the Rules and Regulations of the Board set forth above, andsubject to Article III, Section 9, of said Rules and Regulations, withinten (10) days from the date of this Direction, open and count theballots of Edward Tierney, Roy Simmons, John Bechtol, Paul Ladd,ErickMiller,Mack Rayle, and William Aker, and shall thereafterprepare ' and cause to be served upon the parties in this case a Sup-plemental Election Report embodying his findings therein and hisrecommendations as to the results of the secret ballot.MR. EDWIN S. SMITH took no part in the consideration of the aboveSupplemental Decision and Direction.